DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galle et al. (hereafter Galle – US 20190376414).
Claim 1 recites “an assembly.” Galle teaches such an assembly, as will be shown.
Galle teaches (Figs. 2-4C) an assembly adapted for use with a gas turbine engine, the assembly comprising 
a static component (207) fixed relative to an axis, 

a second metering band (211) located adjacent the first metering band and arranged to extend circumferentially at least partway about the axis and coupled with the static component, 
wherein the first metering band defines at least a portion of a cooling passageway (224), the second metering band defines another portion of the cooling passageway (208), and the first metering band is configured to expand and contract relative to the static component in response to temperature changes of the assembly to change a size of the cooling passageway (see Figs. 4A-4C and paragraphs 0042-0045).
Regarding Claim 2, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the second metering band is located axially adjacent the first metering band (see Fig. 2).
Regarding Claim 4, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the first metering band is formed to define a first aperture that extends through the first metering band (see Figs. 2-4C), the second metering band is formed to define a second aperture that extends through the second metering band (see Figs. 2-4C), and the cooling passageway is defined by the first aperture and the second aperture (see paragraphs 0044-0045).
Regarding Claim 5, Galle teaches (Figs. 2-4C) the assembly of claim 4, wherein the first aperture extends axially through the first metering band and the second aperture extends axially through the second metering band (see Figs. 2-4C).
Regarding Claim 6, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the first metering band extends circumferentially between a first terminal end (229) and a second terminal end and the second terminal end is free to move relative to the first terminal end (due to flange 228, see paragraph 0042).
Regarding Claim 7, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the first metering band includes a first segment (coil 221) having a first radial thickness and a second segment (plate 222) having a second radial thickness greater than the first radial thickness and the second segment is formed to include a plurality of apertures that extend axially though the first metering band (see Figs. 2-4C).
Regarding Claim 9, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the first metering band is a full annular hoop formed to include a plurality of circumferential slots (apertures 224 can be considered circumferential slots) that extend axially through the first metering band.

Claim 10 recites an assembly reciting the same features of Claims 1 and 2 which are rejected for the same reasons.
Galle further teaches (Figs. 2-4C) an assembly adapted for use with a gas turbine engine, the static component (207) formed to define a channel (D) that extends circumferentially around the axis, the second metering band (211) coupled to the static component at a second discrete location for movement with the static component, wherein the first metering band and the second metering band cooperate to define a cooling passageway (208 and 224) and the first metering band and the second metering band are configured to expand and contract relative to the static component in response 
Regarding Claim 11, Galle teaches (Figs. 2-4C) the assembly of claim 10, wherein the first metering band is formed to include a first aperture that extends through the first metering band, the second metering band is formed to include a second aperture that extends through the second metering band, and an overlap of the first aperture and the second aperture is configured to vary in response to the temperature changes of the assembly to change the size of the cooling passageway (see Figs. 4A-4C).
Claim 12 recites an assembly reciting the same features of Claim 5 which are rejected for the same reasons.
Claim 13 recites an assembly reciting the same features of Claim 6 which are rejected for the same reasons.
Regarding Claim 14, Galle teaches (Figs. 2-4C) the assembly of claim 13, wherein the first metering band includes a thermal expansion ring (coil 221) having a first radial thickness and an aperture ring (plate 222) having a second radial thickness greater than the first radial thickness, and the first aperture is formed in the aperture ring.
Regarding Claim 15, Galle teaches (Figs. 2-4C, 6B) the assembly of claim 14, wherein the first metering band extends circumferentially about the axis greater than 360 degrees from the first terminal end to the second terminal end (see Fig. 6B, coil portion 321 of first metering band can extend greater than 360 degrees).

Claim 17 recites an assembly reciting the same features of Claim 9 which are rejected for the same reasons.
Galle teaches (Figs. 2-4C) the second metering band is a full annular hoop formed to include a plurality of circumferential slots (apertures 208 have a circumferential component and can be considered circumferential slots) that extend axially through the second metering band.

Claim 19 recites a method comprising the steps of operating the assembly of Claims 1, 6, and 10 which are rejected for the same reasons. 
Galle further teaches (Figs. 2-4C) arranging a first aperture that extends through in the first metering band to form a portion of a cooling passageway to overlap with a second aperture (208) that extends through the static component (211) that forms another portion of the cooling passageway to form a cooling passage area

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galle in view of Gerber et al. (hereafter Gerber – US 20150267543).
Regarding Claim 3, Galle teaches (Figs. 2-4C) the assembly of claim 1, wherein the first metering band has a first coefficient of thermal expansion, the second metering band has a second coefficient of thermal expansion.
However, Galle does not teach the first coefficient of thermal expansion is different from the second coefficient of thermal expansion.
Gerber teaches an assembly for a gas turbine engine wherein at least one of the first material, the second material, and the third material is a different material from at least one other of the first material, the second material, and the third material (¶ 0035). Gerber further teaches that “different types of metal particles… increase strength in portions of the monolithic shrouded impeller 10. For example, layers of the monolithic shrouded impeller exposed to high stress, high fatigue, high temperatures, etc. may differ in material type with respect to layers that have low stress, low fatigue, low temperatures, etc.” 
Since Galle is silent as to the materials of the second metering band, a person having ordinary skill in the art would need to select their materials, and look to the prior art for a suitable material. It would have been obvious for a person having ordinary skill 

Claim 16 recites an assembly reciting the same features of Claim 3 which are rejected for the same reasons.

Allowable Subject Matter
Claims 8, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the second metering band extends in a second circumferential direction, opposite the first circumferential direction, from a first terminal end to a second terminal end of the second metering band, and the first terminal end of the first metering band and the first terminal end of the second metering band are fixed to the static component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745